DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed on 3/10/2021 has been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 18, line 4, the limitation of “cell. r while” should be corrected into “cell, while”.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

Claims 1-9 are allowed because the prior art of record, US 2019/0131395, neither anticipates nor render obvious the limitations of the base claims 1 that recite “connecting a first pair of facing S/D regions of the first and second stack by forming a connecting structure that extends in the horizontal direction to physically connect the first pair of facing S/D regions to each other; forming first and second metal interconnect structures connected to respective S/D regions in the second pair of facing S/D regions” in combination with other elements of the base claims 1.

Claims 10-14 are allowed because the prior art of record, US 2019/0131395, neither anticipates nor render obvious the limitations of the base claims 10 that recite “a connecting structure that extends in the horizontal direction to physically connect a first pair of facing S/D regions to each other; first and second metal interconnect structures connected to respective S/D regions in a second pair of facing S/D regions of the first and second stack” in combination with other elements of the base claims 10.

Claims 15-20 are allowed because the prior art of record, US 2019/0131395, neither anticipates nor render obvious the limitations of the base claims 15 that recite “forming first source/drain regions on transistor channels of the first stack while transistor channels of the second stack are covered; forming source/drain regions on transistor channels of the second stack while source/drain regions on the first stack are covered, wherein forming source/drain regions on transistor channels of the second stack is executed with step-wise uncovering of 

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, Should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TONG-HO KIM/Primary Examiner, Art Unit 2811